WILKINSON, Circuit Judge,
concurring in the judgment:
My Brothers would hold that an action under 42 U.S.C. § 1983 will lie, subject only to a qualified immunity from suit, against a presiding officer at a public meeting who rules a speaker out of order. Judge Phillips would grant summary judgment in favor of the presiding officer by reason of qualified immunity; Judge Butzner would deny summary judgment on qualified immunity grounds. Both agree, however, that qualified immunity is the proper standard.
My Brothers fail to contemplate the grave harm to local government and the great potential damage to public debate that .will follow from this holding. Rather than exposing presiding officers at public meetings to the litigious ordeal that inheres in a determination of the appropriateness of qualified immunity, not to mention a possible trial on the merits, I would hold Gott entitled to absolute immunity from suit for this single discretionary act.1 My disagreement with my Brothers concerning the type of immunity a presiding officer should be afforded is far from academic. “To officials at risk of being sued, the difference between absolute and qualified immunity is crucial_ [T]his is not simply a matter of the probability of an ultimately favorable verdict; it amounts to the difference between being able to obtain a dismissal at the outset of the case and having to go to trial with a substantial defense.” P. Shuck, Suing Government 89 (1983).
The first part of this opinion explains the serious consequences that follow from my Brothers’ decision to apply qualified immunity here. Then, I show why absolute immunity from suit under § 1983 must be afforded to one in Gott’s position.2
I.
Every presiding official in a public meeting must, at some time, make a spontaneous judgment as to whether a speaker is abusing the forum. Section 1983 was not intended to make actionable isolated incidents in which politicians show poor judgment at a public meeting in calling someone out of order. My Brothers’ holding will not only create a vehicle for every disgruntled speaker to force his opponents into federal court; it will require local officials to second guess themselves every *1006time they raise the gavel. Presiding officers have been running public meetings in much the same way Gott did for centuries: if he overstepped the boundary of sound judgment, he should be called to account, not under § 1983, but at the ballot box.
While I recognize that nominal damages may accompany affronts to dignitary rights under § 1983, Carey v. Piphus, 435 U.S. 247, 266-67, 98 S.Ct. 1042, 1053-54, 55 L.Ed.2d 252 (1978), this is not the sort of case that cries out for constitutional redress. Any compensable damages here are likely to be de minimis:
[WJhatever the constitutional basis for § 1983 liability, such damages must always be designed ‘to compensate injuries caused by the [constitutional] deprivation’ .... That conclusion simply leaves no room for noncompensatory damages measured by the jury’s perception of the abstract ‘importance’ of a constitutional right.
Memphis Community School Dish v. Stachura, 477 U.S. 299, 309-10, 106 S.Ct. 2537, 2544-45, 91 L.Ed.2d 249 (1986). Both parties agree that Collinson was ruled out of order without any show of unnecessary force. Unlike previous damage actions under § 1983 in which a quantifiable violation of First Amendment rights was alleged, plaintiff was not an employee who was discharged, see Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), or reassigned, Piver v. Pender County Bd. of Educ., 835 F.2d 1076 (4th Cir.1987), for speaking out in public. Moreover, local democracy abounds in dignitary affronts which are best avenged in the give and take of the political process, not through the threat of damages actions in a federal courtroom. See Hustler Magazine v. Falwell, 485 U.S. 46, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988). Rudeness and intemperance on the part of a presiding officer are for the electorate to evaluate, not a federal jury. To allow the threat of a § 1983 action to vindicate an interest in constitutional symbolism is to install federal damage suits as the uninhibited regulators of representative democracy and to transfer wholesale to courts the correctives that historically have been entrusted to the polling place.
The threat of personal liability for wielding a gavel in a heated public meeting will not vindicate First Amendment values by instilling in presiding officers the proper deterrent effect. To the contrary, under the rule adopted by my Brothers, it will be in the best interest of public officials to avoid holding public meetings. Fear of litigation will chill the very quality of participatory democracy that the First Amendment should protect. Ironically, the specter of prolonged and desultory public proceedings is also present. Permitting § 1983 liability here will create a disincentive for presiding officers to exercise the discipline essential to the conduct of public business and the maintenance of vigorous debate. Public meetings inevitably attract a goodly number of garrulous people. Many of them are crucial to robust debate. At times, however, even the champions of democracy need to be ruled out of order on the merciful march to adjournment. I shudder to think how long some public meetings will drag on if speakers can threaten § 1983 suits unless they are heard to the end.
One might think that an official like Gott could avoid the threat of litigation by adopting a neutral parliamentary rule, such as allocating each speaker a set period of time to speak. Yet this perception of public meetings flies in the face of political experience. There are often more people who wish to speak at a meeting than there is time to hear them. Are those not permitted to speak now to threaten a § 1983 action on the grounds that their views were not heard because of hostility to their content? Moreover, some speakers at a public meeting may have special experiences or insights which County Commissioners wish to hear. Others, by contrast, may be repeating things said many times before. If the presiding officer then lets speaker X run over the allotted time and cuts speaker Y off before his allotted time expires, can the latter now bring a § 1983 suit to determine the real reasons for that action? The conduct of local public meetings is inescapably a discretionary act. It makes no more sense to try Gott for ruling Collinson *1007out of order than it would make to try a district judge for the discretionary curtailment of testimony at trial. The conduct of public meetings is part of the job for which commissioners, councilmen, supervisors, and aldermen are elected. My Brothers would, in my view, exchange the traditional value of town meetings for a sanitized contemporary script whose aim may be less the art of politics than the avoidance of personal liability.
This is not a case in which “an action for damages may offer the only realistic avenue for vindication of constitutional guarantees.” Harlow v. Fitzgerald, 457 U.S. 800, 814, 102 S.Ct. 2727, 2736, 73 L.Ed.2d 396 (1982). There were between 125 to 150 people at the public meeting, each one capable of registering a complaint at election time. Collinson himself might have devoted his energies, not to litigation, but to ensuring Gott’s defeat at the polls. In declining to impose civil liability upon legislators for what they did or said in legislative proceedings, the Supreme Court concluded that “[sjelf-discipline and the voters must be the ultimate reliance for discouraging or correcting such abuses.” Tenney v. Brandhove, 341 U.S. 367, 378, 71 S.Ct. 783, 789, 95 L.Ed. 1019 (1951). See also Mitchell v. Forsyth, 472 U.S. 511, 522, 105 S.Ct. 2806, 2813, 86 L.Ed.2d 411 (1985).
There is a further danger in substituting judicial correctives for political ones. Although cautionary instructions and juror challenges for cause may lessen the risk, federal trials may yet degenerate into partisan affairs if litigation provides the political opponents of presiding officers with another forum to score points. To permit Gott’s political opponents to achieve through a § 1983 suit the vindication they were unable to achieve at the polls is “to constitute the jury as well as the electorate as an arbiter of political outcomes” and to substitute “the civil jury for the larger, more diverse, and more representative political electorate.” Hutchinson v. Miller, 797 F.2d 1279, 1285, 1287 (4th Cir.1986). Justice Frankfurter in Tenney described the importance of keeping such politics out of the courtroom:
Legislative committees have been charged with losing sight of their duty of disinterestedness. In times of political passion, dishonest or vindictive motives are readily attributed to legislative conduct and as readily believed. Courts are not the place for such controversies.
341 U.S. at 377-78, 71 S.Ct. at 788-89 (footnote omitted). Indeed, the immunity recognized in Tenney “was rooted in the long struggle in both England and America for legislative independence, a presupposition of our scheme of representative government.” Mitchell v. Forsyth, 472 U.S. at 521, 105 S.Ct. at 2812. See also Spallone v. United States, — U.S. -, -, 110 S.Ct. 625, 634, 107 L.Ed.2d 644 (1990) (“federal common law of legislative immunity” recognizes that “any restriction on a legislator’s freedom undermines the ‘public good’ by interfering with the rights of the people to representation in the democratic process”).
II.
My Brothers’ holding means that in the future the Gotts of this world will have to defend their actions twice: once before a jury and again before the electorate. This defeats the purpose of immunity for legislative acts. It is also contrary to the rationale of Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 406, 99 S.Ct. 1171, 1179, 59 L.Ed.2d 401 (1979), where the Supreme Court extended “absolute immunity from federal damages liability” even to nonelected officials at the regional level for their legislative activities. While the Court reserved the question of “[wjhether individuals performing legislative functions at the purely local level ... should be afforded absolute immunity,” id. at 404 n. 26, 99 S.Ct. at 1178 n. 26, Justice Marshall noted in dissent that “the majority’s reasoning ... leaves little room to argue that municipal legislators stand on a different footing than their regional counterparts.” Id. at 407, 99 S.Ct. at 1180.
Numerous circuits, including this one, have extended legislative immunity to local officials in the aftermath of Lake Country. See Bruce v. Riddle, 631 F.2d 272 (4th *1008Cir.1980) (county council members responsible for zoning ordinance afforded absolute immunity). See also Healy v. Town of Pembroke Park, 831 F.2d 989 (11th Cir. 1987) (town commissioners who voted to contract out police services granted absolute immunity); Aitchison v. Raffiani, 708 F.2d 96 (3d Cir.1983) (members of borough council and mayor who voted on ordinance and borough attorney who assisted in drafting legislation protected by legislative immunity); Reed v. Village of Shorewood, 704 F.2d 943 (7th Cir.1983) (village board of trustees entitled to absolute immunity for legislative action reducing the number of liquor licenses); Kuzinich v. County of Santa Clara, 689 F.2d 1345 (9th Cir.1983) (members of local legislative bodies which enacted zoning ordinance accorded complete immunity); Gorman Towers, Inc. v. Bogoslavsky, 626 F.2d 607 (8th Cir.1980) (city directors who enacted zoning ordinance found absolutely immune from § 1983 action).
Such a grant of immunity is appropriate here. Conducting a public meeting to discuss plans for the reorganization of county government fits comfortably within the definition of the legislative function originally referenced by Justice Frankfurter in Tenney and applied by this circuit in Riddle to local officials:
I will not confine it to delivering an opinion, uttering a speech ... but will extend it to the giving of a vote, ... and to every other act resulting from the nature, and in the execution, of the office ....
Tenney, 341 U.S. at 371, 71 S.Ct. at 785 (quoting Coffin v. Coffin, 4 Mass. 1, 27 (1808)). The Supreme Court has noted that “[t]he essentials of the legislative function are the determination of the legislative policy and its formulation and promulgation as a defined and binding rule of conduct....” Yakus v. United States, 321 U.S. 414, 424, 64 S.Ct. 660, 667, 88 L.Ed. 834 (1944). Article I, Section 6 protects members of Congress not only for “Speech or Debate” but for “the deliberative and communicative processes” which attend the passage and consideration of legislation. Gravel v. United States, 408 U.S. 606, 625, 92 S.Ct. 2614, 2627, 33 L.Ed.2d 583 (1972). For example, “a Member’s conduct at legislative committee hearings, ... may not be made the basis for a civil or criminal judgment against a Member because that conduct is within the ‘sphere of legitimate legislative activity.’ ” Id. at 624, 92 S.Ct. at 2626 (quoting Tenney, 341 U.S. at 376, 71 S.Ct. at 788).
Gott was engaged in a legislative function. For the local official, legislative policy is determined in part through public meetings. Gott was acting in furtherance of his duties as President of the Board of Commissioners of Calvert County and chairman of the meeting when he ruled Col-linson out of order. This was not an administrative action involving the issuance of a permit for which legislative immunity was denied in Scott v. Greenville County, 716 F.2d 1409 (4th Cir.1983), or an effort to enforce an existing ordinance as in Front Royal and Warren County Industrial Park Corp. v. Town of Front Royal, 865 F.2d 77 (4th Cir.1989). To the contrary, Gott’s discretionary act was an integral part of the legislative process. The flow of information through that process could be severely jeopardized if every public meeting carried with it the threat of civil liability, not to mention punitive damages. The fact that Gott himself was not engaged in speech or debate does not detract from the fact that his action was within the scope of his authority as a presiding officer and within the course of consideration of the proper form of county government for Calvert County, Maryland.
In Tenney, the Supreme Court noted “the cost and inconvenience and distractions” that would impede officials in the “uninhibited discharge of their legislative duty.” Tenney, 341 U.S. at 377, 71 S.Ct. at 788. Speakers appear every day before planning commissions, school boards, housing authorities, and city councils. If we are now to make a federal case of every fleeting incident involving them, the purpose of immunity for public officials will be lost.
*1009III.
The refusal of my Brothers to recognize absolute immunity for local officials who preside at public meetings undermines the rationale of Harlow v. Fitzgerald. Harlow teaches that qualified immunity doctrine is designed to prevent “distraction of officials from their governmental duties, inhibition of discretionary action, and deterrence of able people from public service” through proliferating lawsuits and damage awards. Harlow, 457 U.S. at 816, 102 S.Ct. at 2737. In the case of most executive officials, a grant of qualified immunity will suffice to stem litigiousness and protect the exercise of public trust. See Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978). Harlow sought to assure this end by “completely reformulat[ing] qualified immunity along principles not at all embodied in the common law, replacing the inquiry into subjective malice so frequently required at common law with an objective inquiry into the legal reasonableness of the official action.” Anderson v. Creighton, 483 U.S. 635, 645, 107 S.Ct. 3034, 3042, 97 L.Ed.2d 523 (1987).
Here a purely objective inquiry is impossible. Unlike a Fourth Amendment claim in which the basic question is whether an official acted on the basis of an objectively reasonable belief that a search was supported by probable cause, see Malley v. Briggs, 475 U.S. 335, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986), Harlow’s, objective standard for qualified immunity contains a subjective ingredient when, as here, the underlying claim involves an element of intent. Judge Phillips’ proposed rule for dealing with this situation is the following:
When a defendant’s motive or intent is an element of a constitutional claim, a defendant’s motion for summary judgment based upon a plausible showing of the objective reasonableness of his action, including a proper motive or intent, may not be defeated by mere conclusory assertions of improper motive or intent, but only by pointing to specific evidence of improper motive or intent.
Although this is an admirable statement of qualified immunity doctrine for cases involving a subjective element, it suffers numerous difficulties in this case. First, while Judge Phillips recognizes the “difficult conceptual problems in applying the objective test of qualified immunity to the particular type of constitutional claim here in issue,” he never really addresses the appropriateness of its application in this setting. Clearly, the fact that some courts have applied qualified immunity to claims involving a subjective element does not warrant automatic transposition of the doctrine to the novel context of an officer conducting a public meeting. Such leaps allow the law to acquire a life of its own, extending the judicial reach without an accompanying rationale for judicial action.
Second, as Judge Phillips’ opinion makes manifest, even an inquiry into the objective reasonableness of a presiding officer’s perceptions is anything but an easy matter. Determining whether a speaker was uninformative, repetitive, or disruptive, as opposed to controversial on account of viewpoint, will prove extremely difficult. Yet this inquiry must precede the ultimate one of whether the presiding officer acted reasonably in cutting off a specific speaker. The objective aspect of the test alone leaves ample room for argument, and thus invites litigation.
Third, introduction of the subjective element into the qualified immunity calculus will make it much more difficult for courts to resolve these claims at summary judgment. With the subjective element present, the goals of Harlow will be much harder to satisfy. Despite Judge Phillips’ assertions to the contrary, cases like this one will rarely be amenable to summary judgment, because motivational determinations are the presumptive province of the finder of fact. See, e.g., Charbonnages de France v. Smith, 597 F.2d 406, 415 (4th Cir.1979). Indeed, although Judge Phillips would apply his proposed rule in this case to afford Gott immunity, in future cases the rule would clearly encourage rather than prevent frivolous lawsuits against public officials like Gott.
The disagreement between my Brothers only underscores how quickly a qualified *1010immunity inquiry will bog down this sort of case. Judge Phillips says he can point to no specific evidence suggesting that Gott intended to suppress Collinson’s viewpoint. Viewing the same facts, Judge Butzner reaches a different conclusion: “A jury could find that Gott silenced Collinson because he objected to the content of Collin-son’s speech.” Judge Phillips concedes that in future cases “circumstantial evidence” will suffice to establish a genuine issue concerning a defendant’s state of mind. Such circumstantial evidence would be simple for a plaintiff to manufacture. Disgruntled plaintiffs could bring forth political statements made during a campaign or even in prior public meetings as. the “circumstantial evidence” needed to set up a § 1983 suit. Presiding officers will routinely be victimized by their own past political statements, which will now be offered against them by putative § 1983 plaintiffs as evidence of hostility to the speaker’s comments.
Such lawsuits are bound to discourage able people from seeking local public office. It will weaken good government where citizens need it most — at the local level. If qualified immunity is all that applies here, the volume of litigation resulting from solitary discretionary acts of presiding officers will continue unabated. The inevitable result is the transfer of action from council chambers to federal court. Absent a grant of absolute immunity in situations such as these, Harlow’s promise of “an entitlement not to stand trial or face the other burdens of litigation” will ring depressingly hollow. Mitchell v. Forsyth, 472 U.S. at 526, 105 S.Ct. at 2815.
IV.
Finally, affording absolute immunity here will involve no sacrifice of First Amendment values. Almost every case relied upon by my Brothers involves a statute, ordinance, or policy to be applied with regularity throughout the community. Of course such enactments would be subject to First Amendment challenge. Gott’s single discretionary act is qualitatively different, however, from an adopted policy. The Supreme Court has recognized as much in its overbreadth analysis and “never held that a statute should be held invalid on its face merely because it is possible to conceive of a single impermissible application.” Broadrick v. Oklahoma, 413 U.S. 601, 630, 93 S.Ct. 2908, 2925, 37 L.Ed.2d 830 (1973) (Brennan, J., dissenting). The instant case does not present any deliberate and ongoing suppression of free expression in this community but rather an isolated and somewhat innocuous instance of arguably hasty judgment on the part of someone in elected office.
Gott’s action cannot be said to pose a chilling effect upon free expression. The adverse consequences visited upon free speech were slight. No speaker was arrested; no employee was discharged from his job; no retribution of any sort was threatened by anyone in authority against any person on account of the public expression of his or her personal beliefs. The only adverse sanction applied to speech in this instance was ruling Collinson out of order. Indeed, as I have noted, the absence of absolute immunity in circumstances such as these would pose the greatest threat to First Amendment freedoms by constituting public meetings as a hatchery of civil lawsuits.
V.
I recognize that the Supreme Court has been “quite sparing” in its grants of absolute immunity to public officials. Forrester v. White, 484 U.S. 219, 224, 108 S.Ct. 538, 542, 98 L.Ed.2d 555 (1988). A grant of absolute immunity defeats an action at the outset. Courts may not, under the guise of a grant of full immunity, place public officials above the law and rid themselves of actions which they do not wish to hear.
The rule of the electorate, however, may sometimes be as strict as the rule of law. “In the township, as well as everywhere else, the people are the source of power; but nowhere do they exercise their power more immediately. In America the people form a master who must be obeyed to the utmost limits of possibility.” Alexis de Tocqueville, Democracy in America Vol. I *1011at 64 (P. Bradley ed. 1945). Public meetings are preeminently political institutions. Their character will be profoundly altered and their vitality lost if they are beset by litigation based on a presiding officer’s single discretionary act. Such an extension of federal jurisdiction goes far beyond the contemplation of the Congress which enacted the Reconstruction era civil rights statutes. Town meetings in this country have flourished for two centuries without the aid of 42 U.S.C. § 1983. Courts must be cautious in tendering its assistance now.

. Judge Phillips and I thus agree, for much different reasons, that Gott is entitled to summary judgment by reason of immunity from suit. I also concur in the affirmance of the grant of qualified immunity to deputies Nutter and Bowen, and I agree with the entry of summary judgment in favor of the Calvert County Board of Commissioners.


. My Brothers maintain that we are precluded from considering Gott’s absolute immunity from suit because the issue was not addressed below or on appeal. However, the issue of immunity from suit is front and center here, and the scope of immunity is what this case is all about. Both absolute and qualified immunity exempt officials from liability to the degree appropriate to the official function discharged. Forrester v. White, 484 U.S. 219, 224, 108 S.Ct. 538, 542, 98 L.Ed.2d 555 (1988). It is improper to split the immunity issue into seemingly unrelated fragments of qualified and absolute immunity in order to find a procedural waiver of the latter protection. Official immunity from suit was addressed below, and we have a duty to consider the appropriateness of the type of immunity afforded there. In fact, the danger in ruling on grounds other than absolute immunity is precisely that qualified immunity will incorrectly be accepted as the norm of immunity in this type of case.